          Case 1:19-gj-00048-BAH Document 1-27 Filed 07/26/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 IN RE:

 APPLICATION OF THE COMMITTEE ON
 THE JUDICIARY, U.S. HOUSE OF
                                                      Misc. No. 19-______
 REPRESENTATIVES, FOR AN ORDER
 AUTHORIZING THE RELEASE OF
 CERTAIN GRAND JURY MATERIALS




                                     [PROPOSED] ORDER

       Upon consideration of the Application of the Committee on the Judiciary, U.S. House of

Representatives, pursuant to Local Criminal Rule 57.6, it is HEREBY:

       ORDERED that the Application is GRANTED and that the following grand jury materials

be released to the Committee:

       1. All portions of the Report on the Investigation Into Russian Interference In The 2016

           Presidential Election (the Mueller Report) that were redacted pursuant to Federal Rule

           of Criminal Procedure 6(e);

       2. Any underlying transcripts or exhibits referenced in the portions of the Mueller Report

           that were redacted pursuant to Rule 6(e); and

       3. Transcripts of any underlying grand jury testimony and any grand jury exhibits that

           relate directly to:

               a. President Trump’s knowledge of efforts by Russia to interfere in the 2016 U.S.

                   Presidential election;

               b. President Trump’s knowledge of any direct or indirect links or contacts between

                   individuals associated with his Presidential campaign and Russia, including

                                               1
 Case 1:19-gj-00048-BAH Document 1-27 Filed 07/26/19 Page 2 of 2



         with respect to Russia’s election interference efforts;

      c. President Trump’s knowledge of any potential criminal acts by him or any

         members of his administration, his campaign, his personal associates, or anyone

         associated with his administration or campaign; or

      d. Actions taken by former White House Counsel Donald F. McGahn during the

         campaign, the transition, or McGahn’s period of service as White House

         Counsel.

SO ORDERED on this __ day of __, 20__.




                                       2
